Title: To Thomas Jefferson from Willink & Van Staphorst, 16 October 1788
From: Willink & Van Staphorst
To: Jefferson, Thomas



Sir
Amsterdam 16 Octr. 1788.

We are honor’d with Your Excellency’s favor of 3 Currt. Conveying the act of ratification by Congress, of the loan of one million of Guilders, engaged for by Mr. Adams in March last. We shou’d be exceeding happy had we it in our power to inform your Excellency of the disposal of these bonds. The Negotiations opened this Year by our States and East India Company, have caused an incredible Scarcity of Cash, add to which the effects of a Negotiation that is to take place for the use of this Province in the Course of next month, in which every Inhabitant that has a Capital of ƒ 2500. or upwards, is obliged to partake to the amount of 4 ⅌Ct. thereon, and we fear will for some time to come baffle all our efforts, and render our endeavours to that purpose ineffectual. The unfavourable Aspect of the Political Hemisphere, is also a great impediment to our Success, we hope however such measures will be put in execution during the Winter, as to remove every obstacle that now obstructs our proceeding, of which shall not fail to give you immediate Information.
As the drawing of the premiums, on the bonds of the Negotiation of 4⅌ Ct., is now about taking place, we pray to be favord with Your Excellencys directions, whether we are to discharge the amount in Cash, as included in the Estimate you left with us, in Expectation of which we have the honor to remain very respectfully Sir Your most obedt. Hhble Servants,

Wilhem & Jan Willink
Nic: & Jacob van Staphorst

